EDWARD WEINFELD, District Judge.
There have been so many motions and cross-motions in' this and the related proceeding commenced by the Federal Trade Commission that there is no need to elaborate on their nature or the parties thereto. The instant motion is by the original plaintiffs for a class action determination.
The FTC order requiring the filing of LB reports was directed to 345 of the leading manufacturing corporations of the United States. Of these, 137 had filed reports as of February 11, 1975. Ninety-two companies are challenging the LB program in this court; in addition to the twelve original plaintiffs, sixty-two companies have intervened in the instant suit and eighteen companies have brought separate actions, most of which have been consolidated with this action. Fourteen other corporations are challenging the program in the District Court of Delaware. In addition, there is the Commission’s enforcement proceeding against those companies that have not complied with the Order to File LB reports. Each corporation, whether an original plaintiff, an intervenor, or a respondent in the Commission’s proceeding, is in a position to protect its own interests. Those corporations which have not joined in this suit or filed suits of their own are aware of the alternatives open to them and are fully able to fend for themselves.
In any event, to the extent that this action raises general issues capable of resolution without examination of a particular company’s circumstances, a favorable disposition of this lawsuit will inure to the benefit of every corporation that was required to file an LB report. There is no need for a class action. See Galvan v. Levine, 490 F.2d 1255, 1261 (2d Cir. 1973), cert. denied, 417 U.S. 936, 94 S.Ct. 2652, 41 L.Ed.2d 240 (1974); Vulcan Society v. Civil Service Comm’n, 490 F.2d 387, 399 (2d Cir.), aff’g in part 360 F.Supp. 1265, 1266-67 n.1 (S.D.N.Y. 1973).
The motion for a class action determination is denied.